Case 1:20-cv-03538-GLR Document 110-1 Filed 01/06/21 Page 1 of 14
Case 1:20-cv-03538-GLR Document 110-1 Filed 01/06/21 Page 2 of 14
Case 1:20-cv-03538-GLR Document 110-1 Filed 01/06/21 Page 3 of 14
Case 1:20-cv-03538-GLR Document 110-1 Filed 01/06/21 Page 4 of 14
Case 1:20-cv-03538-GLR Document 110-1 Filed 01/06/21 Page 5 of 14




            Invoice


                  Date            Invoice #
              12/16/2020          2040-03


              Bill To
            Jason and Pamela Bond
            10 North Pikes Point Road
            Bristol, NH 03222




            Bond Residence - Bristol, NH
            Schematic Design


                             Description                        Qty            Rate       Amount
            Architectural Services Provided from                   3.25         125.00      406.25
            10/1/2020 to 11/30/2020 - Principal Architect
            Architectural Services Provided from                  19.00         100.00    1,900.00
            10/1/2020 to 11/30/2020 - Staff Architect
            Retainer Applied                                       1.00        -500.00     -500.00




                                                            Total for this Invoice       $1,806.25

                                                            Payments/Credits                -$2.47

                                                            Balance Due                  $1,803.78
Case 1:20-cv-03538-GLR Document 110-1 Filed 01/06/21 Page 6 of 14
                 Case 1:20-cv-03538-GLR Document 110-1 Filed 01/06/21 Page 7 of 14



                                 Great Escapes Patio & Stonework, Inc.                                                            Page
                                                                                                                                   No.
                                                                                                                                                1         o
                                                                                                                                                          f

                                                  43 Wallace Dr Dover, NH 03820
                                                Chris Parker (cell) (603) 948-2835
                                                 John Prince (cell) (207) 206-4683
                                               E-mail: ​Chris@greatescapespatio.com
                                               Website: ​www.greatescapespatio.com


                                                                         Estimate
PROPOSAL SUBMITTED TO                                                               TODAY’S DATE                                Approximate Start Date
Jason and Pamela Bond                                                               4/9/2020                                    Sumer 2020
PHONE NUMBER                               E-mail                                   JOB NAME
603-312-1792                               Jason@bond.life                          Stone Foundation Veener
ADDRESS, CITY, STATE, ZIP                                                           JOB LOCATION
22 Foss Farm rd Durham, NH                                                          Same

 We propose hereby to furnish material and labor necessary for the completion of:

     -     Thin Veneer Foundation Stone​: Acid wash and clean entire foundation.                                                               $26,300.00
           Grind existing black tar which would prevent stone mortar from adhesion.                                                            Materials=
           Deliver and Install approximately 437 sqft of Stoneyard Boston Blend                                                                $5,180
           Round Field Stone thin veneer and corners using polymer fortified natural                                                           Labor= 292
           stone high adhesion stone mortar.                                                                                                   hours x $65
                                                                                                                                               =$18,980.00




We propose hereby to furnish material and labor – complete in accordance with above specifications for the sum of:
Thirty Five Thousand Eight Hundred Eighty Five                                   dollars ( $                 35,885.00 )
Payment as follows: 1/3 payment due upon signing, 1/3 due day we start work, balance due upon completion
All material is guaranteed to be as specified. All work to be completed in a substantial workmanlike manner according to specifications submitted, per standard
practices. Any alteration or deviation from above specifications involving extra costs will be executed only upon written orders, and will become an extra charge
over and above the estimate. All agreements contingent upon strikes, accidents or delays beyond our control. Owner to carry fire, tornado and other necessary
insurance. Our workers are fully covered by Workmen’s Compensation Insurance. If either party commences legal action to enforce its rights pursuant to this
agreement, the prevailing party in said legal action shall be entitled to recover its reasonable attorney’s fees and costs of litigation relating to said legal action, as
determined by a court of competent jurisdiction.
Authorized                                                                                             Note: this proposal may be withdrawn by us
Signature                                                                                            if not accepted within      30      days.

ACCEPTANCE OF PROPOSAL ​The above prices, specifications and                  Signature
conditions are satisfactory and are hereby accepted. You are authorized to    Signature
do the work as specified. Payment will be made as outlined above.
                                                                      Date of
                                                                      Acceptance                             5/2/2020
                                                                   ORDER
                     Case 1:20-cv-03538-GLR Document 110-1 Filed 01/06/21   RECEIPT
                                                                          Page 8 of 14
                                866-8JORDANS                                  Order Number:      11030216465
                                 866-856-7326                                 Order Date:        11/3/2020
                                                                              Delivery Date:     ETA 10 To 13 Weeks
                                                                              Salesperson:       HOUSE SALE (HSS)
                                                                              Page:              1 of 3
JASON BOND                                       BONDJ22
22 FOSS FARM RD                                  603-312-1792
DURHAM, NH 03824
                                                 JASON@RAGINGBULL.COM
                        Check Order Status anytime at jordans.com/MyOrders
      SKU                          Description                      Retail Price      Quantity        Extended Price

L49L71001          HUNT - RAF LOVESEAT                                   $2,400.00       1                  $2,400.00
 (Special Order)
                   NAILHEAD FOR BASE: NO NAIL, NO NAILHEAD
                   BODY: 61391-88
                   WELT ON BODY: SELF, SELF
                   2 - 22" TOSS PILLOWS: 70185-88
                   FR, RW, SELF WELT, WELTLESS: SELF, SELF
                   2 - 19" TOSS PILLOWS: 61391-88
                   FR, RW, SELF WELT A, WELTLESS: SELF, SELF
                   42" OR 45": 45, 45" SEAT CUSHION DEPTH
                   BACK STYLE:
                     BOX LOOS, BOX BORDER LOOSE BACK
                   SEAT CUSHION: UD, ULTRA DOWN SEAT CUSHION
                   FINISH: ESPRESSO, ESPRESSO
                   TRACK ARM

L77L71000          HUNT - SQUARE CORNER                                  $2,199.00       1                  $2,199.00
 (Special Order)
                   NAILHEAD FOR BASE: NO NAIL, NO NAILHEAD
                   BODY: 61391-88
                   WELT ON BODY: SELF, SELF
                   1 - 25" TOSS PILLOW: 61397-89
                   FR, RW, SELF WELT, WELTLESS: SELF, SELF
                   2 - 22" TOSS PILLOWS: 70185-88
                   FR, RW, SELF WELT A, WELTLESS: SELF, SELF
                   42" OR 45": 45, 45" SEAT CUSHION DEPTH
                   BACK STYLE:
                     BOX LOOS, BOX BORDER LOOSE BACK
                   SEAT CUSHION: UD, ULTRA DOWN SEAT CUSHION
                   FINISH: ESPRESSO, ESPRESSO
                                                                   ORDER
                     Case 1:20-cv-03538-GLR Document 110-1 Filed 01/06/21   RECEIPT
                                                                          Page 9 of 14
                                866-8JORDANS                                  Order Number:      11030216465
                                 866-856-7326                                 Order Date:        11/3/2020
                                                                              Delivery Date:     ETA 10 To 13 Weeks
                                                                              Salesperson:       HOUSE SALE (HSS)
                                                                              Page:              2 of 3
JASON BOND                                       BONDJ22
22 FOSS FARM RD                                  603-312-1792
DURHAM, NH 03824
                                                 JASON@RAGINGBULL.COM
                        Check Order Status anytime at jordans.com/MyOrders
      SKU                          Description                      Retail Price      Quantity        Extended Price

L53L71000          HUNT - ARMLESS LOVESEAT                               $2,400.00       1                  $2,400.00
 (Special Order)
                   NAILHEAD FOR BASE: NO NAIL, NO NAILHEAD
                   BODY: 61391-88
                   WELT ON BODY: SELF, SELF
                   2 - 22" TOSS PILLOWS: 70185-88
                   FR, RW, SELF WELT, WELTLESS: SELF, SELF
                   2 - 19" TOSS PILLOWS: 61391-88
                   FR, RW, SELF WELT A, WELTLESS: SELF, SELF
                   BACK STYLE:
                     BOX LOOS, BOX BORDER LOOSE BACK
                   42" OR 45": 45, 45" SEAT CUSHION DEPTH
                   SEAT CUSHION: UD, ULTRA DOWN SEAT CUSHION
                   FINISH: ESPRESSO, ESPRESSO

LH3L71001          HUNT - LAF CHAISE                                     $2,399.00       1                  $2,399.00
 (Special Order)
                   NAILHEAD FOR BASE: NO NAIL, NO NAILHEAD
                   BODY: 61391-88
                   WELT ON BODY: SELF, SELF
                   1 - 22" TOSS PILLOW: 70185-88
                   FR, RW, SELF WELT, WELTLESS: 70185-88
                   1 - 19" TOSS PILLOW A: 61391-88
                   FR, RW, SELF WELT A, WELTLESS: 61391-88
                   BACK STYLE:
                     BOX LOOS, BOX BORDER LOOSE BACK
                   42" OR 45": 45, 45" SEAT CUSHION DEPTH
                   SEAT CUSHION: UD, ULTRA DOWN SEAT CUSHION
                   FINISH: ESPRESSO, ESPRESSO
                   TRACK ARM
                   42"L x 86"D x 36"H
                                                                     ORDER
                      Case 1:20-cv-03538-GLR Document 110-1 Filed 01/06/21   RECEIPT
                                                                           Page 10 of 14
                                          866-8JORDANS                                         Order Number:         11030216465
                                           866-856-7326                                        Order Date:           11/3/2020
                                                                                               Delivery Date:        ETA 10 To 13 Weeks
                                                                                               Salesperson:          HOUSE SALE (HSS)
                                                                                               Page:                 3 of 3
JASON BOND                                                  BONDJ22
22 FOSS FARM RD                                             603-312-1792
DURHAM, NH 03824
                                                            JASON@RAGINGBULL.COM
                            Check Order Status anytime at jordans.com/MyOrders
      SKU                                     Description                           Retail Price          Quantity        Extended Price




I have reviewed my entire order for accuracy                   Special Instructions                       Subtotal:             $9,398.00
and I have read and agree to all policies posted   Protection was declined unless specifically listed.
in the store and printed on the back of this                                                              Delivery:               $276.00
                                                   Phone Order
Order Receipt.                                                                                            Tax:                       $.00
I agree to pay the total amount according to       Special Order, 30% Deposit Non-Refundable
                                                                                                          Total:                $9,674.00
Card Issuer Agreement.                             ETA, not responsible for Manufacturer delays
                                                   Delivery Type: In-Home Delivery
                                                                                                          Payments
                                                                                                           Cash/Check:               $.00
                                                                                                                                            11/03/2020 04:34:04 PM




                                                                                                           Credit Card:         $2,902.20
                                                                                                           Financing:                $.00
                                                                                                           Other:                    $.00
                                                                                                         Balance Due:         $6,771.80
Jordan’s “Underprice” Policy                                                                  Ship Direct Only Items
                            Case 1:20-cv-03538-GLR Document 110-1      Filed
Find a lower advertised price on identical merchandise under the same terms and
                                                             These products      01/06/21
                                                                            are sold on Jordans.comPage
                                                                                                    only, not11    of 14
                                                                                                              in stores. The items are shipped to
conditions from another local retailer within 30 calendar days of receiving the merchandise   customers directly and often require extensive assembly, which is the customers’
and Jordan’s will refund the difference. Jordan’s defines a local retailer as one that is     responsibility. Jordan’s does not perform service or repairs on these items; customers
located within its normal delivery service area. Jordan’s will not match prices for           must contact manufacturers directly to discuss concerns about the condition of items,
membership clubs, going-out-of-business sales, floor samples, clearance items, or             service, repair, and returns.
damaged items. The Underprice Guarantee policy is available on www.jordans.com.
                                                                                              Returns | Cancellations | Refund Policy
Protection Policy                                                                             Customers canceling orders or returning merchandise in its original condition within 7
Jordan’s offers a program to protect furniture for a percentage of the item cost. Specific    calendar days of delivery or pick-up may reselect or receive a refund for the merchandise
warranty coverage information is available in stores or on jordans.com. If protection is      amount. This excludes mattresses, special orders, delivery service charges, and setup
purchased, the charged amount appears on the front of the receipt, otherwise only the         fees. Other conditions apply:
factory warranty applies to the purchased merchandise.                                         Customers reselecting other merchandise will pay another delivery service charge.
                                                                                               Returns are subject to a restocking charge or a 30% forfeiture if the merchandise was
Accepted Methods of Payment
                                                                                                 a special order.
Cash, MasterCard, VISA, Discover, American Express, bank checks, money orders, and
                                                                                               A 30% deposit for special order merchandise is not refundable or transferable.
personal checks; but not starter or temporary checks. Financing is available for qualified
                                                                                               Customers are eligible for a one-time mattress exchange after the 30-day adjustment
customers. Jordan’s does not accept payment at delivery.
                                                                                                 period. See “Sweet Dreams Guarantee” section below for more information about
Check Acceptance Authorization Consent                                                           mattresses.
Customers verifying their account numbers authorize payment to be processed as an              Payments made by credit card will be refunded to the credit card account used for the
electronic funds transfer, or draft drawn from their accounts. If the payment is returned        purchase.
unpaid, customers authorize Jordan’s service provider to collect the payment and a $25         Payments made by cash or check will be refunded 14 business days after the
return-item fee by electronic funds transfer(s) or draft(s) drawn on their accounts. If          cancellation or return.
payment is from a corporate account, the purchaser authorizes and agrees that the entity       No cash refunds.
will be bound by NACHA operating rules.
                                                                                              Residential Use Only and Warranty Disclaimer
Delivery Service Policy                                                                       Unless otherwise specifically stated in the manufacturer’s written product specifications,
Orders cannot be scheduled for delivery unless they are paid in full. Please prepare          merchandise sold at Jordan’s is intended and designed only for residential use, not
accordingly for the White Glove and Contactless delivery services:                            business or commercial use, and should only be used in a residential setting. Use of
 Customers receive a confirmation call, email, and text message two days before              merchandise in a business, commercial or other non-residential setting may violate or void
   delivery with a 3-hour timeframe between 7am and 6pm that cannot be changed. Due           the manufacturer’s warranty. Jordan’s does not warrant or guarantee any merchandise
   to ferry schedules and additional delivery complications, Martha’s Vineyard and            for fitness or suitability for non-residential use, and is not responsible for, nor may it be
   Nantucket customers will receive an 8-hour time frame between 8am and 4pm that             held liable for, any injury, damages or claims relating to or arising from such use.
   cannot be changed.                                                                         Proper Support for Mattresses
 Deliveries cancelled within 48 hours of scheduled delivery incur a restocking fee up to     All mattresses require proper support in order to be covered by the manufacturer
   $69 per piece.                                                                             warranty.
 Someone 18 years of age or older must be home to accept White Glove and
   Contactless deliveries.                                                                    Sweet Dreams Guarantee*
                                                                                              It takes at least 30 days to adjust to a new sleep surface. Customers who are
 Contactless delivery items are packed and unassembled.
                                                                                              uncomfortable with their new mattress after 30 days should contact their Sleep
 Remove snow and other obstacles that may hinder the delivery service team.                  Technician. Jordan’s provides up to 70 additional calendar days to exchange a mattress.
 Clear the room(s) or drop-off location where the new furniture will be placed. Delivery      The 100-day period begins on the date customers receive their first mattress. Jordan’s
   service teams cannot move or remove existing furniture.                                        allows a reselection only after the 30-day adjustment period.
 Teams do not move, disconnect, or reconnect electronic equipment.                            All reselections are subject to an exchange fee of $99 plus a redelivery charge.
 Jordan's may cancel and reschedule deliveries during hazardous weather.                      Comfort is a matter of preference and not part of manufacturer warranties.
 The delivery service is responsible when it damages furniture or customers’                  Customers may select a mattress of equal or greater value. If the reselection is of
   homes. Damage must be reported to the delivery service team at the time of delivery
                                                                                                  greater value, customers pay the difference in price. If a reselection is of a lesser
   and documented. No claims for damage will be accepted after delivery.
                                                                                                  value, the difference is not refunded.
Pickup Policy                                                                                  Limit one comfort exchange per customer.
 Customers must pick up merchandise within 10 calendar days of being notified that it is      Mattresses must be free of stains and in their original condition to be eligible for the
   available.                                                                                     Sweet Dreams exchange and warranty programs.
 Call 72 hours before arriving to ensure that the order(s) is ready.                          All bedding accessory items, foundations, and floor models are final sales.
 Customers can pay a fee at the point of purchase to have their merchandise assembled         Does not apply to flat foundations, Power Bases (adjustable foundations), special
   for pick-up except for ship direct only items.                                                 purchase items, custom-size orders, or reselections for mattress size or height
 Pickup orders must include valid addresses and phone numbers for fraud prevention,              problems.
   for warranty, and for consumer notification purposes.
                                                                                              Customer Email Addresses
 Merchandise will not be released without proper identification (driver’s license/state      Customers providing Jordan’s with email addresses acknowledge that Jordan’s will send
   ID). An ID must match the name on a sale unless the customer has notified Jordan’s in      electronic communications. Jordan’s will not rent, sell, or give away email addresses at
   advance that someone else will pick up the order.                                          any time. Customers may opt out of receiving emails by following the unsubscribe
 Drivers’ licenses are scanned for authenticity in most pickup locations, but no             instructions at the bottom of any Jordan’s correspondence.
   information is saved or stored.
 Jordan’s personnel may refuse to load merchandise into or onto a vehicle they               Sales Tax Obligations
   determine that the vehicle is unsafe and presents risk to other motorists.                  Sales tax obligation is determined at the point where ownership is transferred from
                                                                                                Jordan’s to its customers. Customers that pick up orders are obligated to pay the
Clearance Merchandise                                                                           corresponding state sales tax, but they may also be liable to pay sales and/or use tax in
Clearance merchandise includes floor models, goods that are discontinued, mis-ordered,          the states where they reside and assume all liability and obligation.
previously owned, or have some irregularity or cosmetic defect. All clearance merchandise      Sales tax will be refunded in accordance with applicable state law.
is sold as is without warrantees or service. All sales are final; there are no returns,
refunds, or exchanges. There is a 30% non-refundable deposit required on all clearance        *Orders delivered to Jordan’s Expanded Delivery Service Area are subject to
orders. Jordan’s does not offer service for clearance items. Clearance merchandise            different terms and conditions for Delivery and Service and are ineligible for the
including reselections, must be picked up within 48 hours. Delivery is available.             Sweet Dreams Guarantee. Contact a store for assistance regarding the
                                                                                              “Guidelines for Expanded Delivery Area.”
Non-Clearance Floor Model Merchandise
Non-Clearance floor models, for all product categories, are sold “as is” and include a 1-     866-8-JORDANS (866) 856-7326
year warranty against manufacturers’ defects.
Furniture Factory Outlet (FFO)                                                                Order Status?
Manufacturer warranties apply unless indicated otherwise on the merchandise.
Merchandise is not available for Lay-a-way/Price Protection.                                  Go to www.jordans.com/MyOrders to check order
Service Policy*                                                                               statuses, schedule deliveries or pickups, and make
Jordan’s or third-party contractors inspect and repair damaged or defective merchandise
either in the customer’s home or at a Jordan’s location and replaces merchandise at its
                                                                                              payments.
discretion. Ship direct only items are serviced by manufacturers directly (see next
section). Jordan's adheres to manufacturer’s warranties. Warranties apply to the original
purchaser for normal residential use. Any associated delivery costs would be the
responsibility of the customer. The Customer Relations Department hours are posted on
Jordans.com.


Rev. 7/23/2020
              Case 1:20-cv-03538-GLR Document 110-1 FiledSECTIONAL    CONFIGURATION
                                                          01/06/21 Page 12 of 14
                        866-8JORDANS
                         866-856-7326
                                                               Order Number:     11030216465
                                                               Order Date:       11/03/2020
                                                               Salesperson:      HOUSE SALE
                                                               Salesperson ID:   HSS
JASON BOND                              BONDJ22
22 FOSS FARM RD                         603-312-1792
DURHAM, NH 03824
                                        JASON@RAGINGBULL.COM


                                   Selected Configuration




   Dimensions
     • 167 x 126
   Components
     • LAF Chaise
     • Armless Loveseat
     • Corner Square
     • RAF Loveseat
            Case 1:20-cv-03538-GLR Document 110-1 Filed 01/06/21 Page 13 of 14



    STEPS FOR A SUCCESSFUL DELIVERY

1. Is This Your Current Address?
• Please verify that the address on your sales receipt is where you want your furniture to be delivered. Address changes may
  affect the day and date of your delivery. If an address change is needed, please contact us at least 3 days prior to your
  delivery day. Arranging the delivery route and preparing the furniture is a 2-day process before your scheduled delivery date.

• Do we have ACCURATE contact information (including your cell phone number and email address)?
Please note: If anything changes, please contact us as soon as possible for assistance.

2. Are You Prepared?
SCHEDULING
• We will remind you 2 days before with a 3-hour assigned time frame, which cannot be changed.

 Please note: Due to ferry schedules and additional delivery complications, Martha's Vineyard and Nantucket customers
 will receive an 8-hour time frame between 8am and 4pm that cannot be changed.

• Someone 18 years of age or older must be available from early morning into the evening on the day your delivery
  is scheduled.

• If your residence has delivery time and/or elevator restrictions, please communicate the information to your salesperson or to
  Jordan’s prior to scheduling.

• Moving to a new home? Schedule your delivery for a day when there is ALL DAY access to your new residence.
Please note: Deliveries canceled or changed with less than 48-hour notice are subject to an additional
handling charge.

PREPARING
In-home Delivery Service - please clear a path into the right room so we can install and set up your furniture and bedding
properly. Unfortunately, we cannot move your existing furniture or electronics.

Contactless Drop-Off Service - please clear a path and area for us to place your furniture. If we are delivering to a garage or
enclosed porch, please be ready to open any doors before we arrive. Your purchase will be delivered packed and unassembled.

You are responsible for ensuring the furniture will fit into your home and room. Before purchasing your new furniture,
note all important measurements and obstructions so you can ensure a successful delivery. It is important your furniture can fit
through all entryways, elevators and any stairways.

Please note: Our delivery team is unable to make these or other preparations for you.
• Review the following guide (see reverse) for important measurement and obstruction information.

      - Do you have an exterior doorway with no obstructions (e.g. a wall) to your room which is wider than the width of a
        wooden piece or the height of a sofa?
      - Can your elevator accommodate the furniture being delivered? Is there enough depth clearance from elevator door
        to opposite wall?

• Prepare your home prior to our delivery team arriving. Consider where the items will be placed, and remove any potential
  delivery obstacles.

      - Secure low-hanging light fixtures     - Remove pictures or art             - Remove doors, if necessary
      - Move other furniture                  - Set rugs in place                  - Put pets in another room
          Case 1:20-cv-03538-GLR Document 110-1 Filed 01/06/21 Page 14 of 14



MEASURING FOR DELIVERY

1. Does it Measure Up?
Check the following measurements to ensure that your furniture will fit into your home.


                                         5
                                                                                                      1. Height of ALL doorways.
                                         4                                                            2. Width of ALL doorways.

                                                                                                      3. Width of staircase.
      1
                                                                                                      4. Corner width of staircase.*

                                                                                                      5. Height of stairwell ceiling/
            2                                                                  6                         overhang.

                                                                                                      6. DEPTH clearance of ALL
                                                 3                                                       doorways to opposite wall.*
                                                                                                      * If any doors or stairway landings lead
                                                                                                        into a wall rather than an open space,
                                                                                                        measure the depth clearance between
                                                                                                        the stairs or door to the wall.




2. How Does it Compare?
Refer to your sales order receipt for furniture dimensions and compare them to your measurements from above.

SOFAS
• Is the sofa height less than the width of all the doors (measurement 2)? If not, can we angle it through the door?
• Is the sofa height less than the smallest width of your staircase (measurements 3 and 4)?
• Is the sofa length less than the height of the stairway overhang or any ceiling (measurement 5)?
• If the sofa length is greater than the height of the doors or ceilings (measurement 1), make sure there is enough
  doorway depth clearance (measurement 6) to bring the piece lengthwise into your room.

WOODEN PIECES
• Is the height or length of the piece (whichever is greater) less than the height of the stairway overhang or
  any ceiling (measurement 5)?
• Is the width of the piece less than the width of the doors and the smallest width of your staircase
  (measurements 2, 3 and 4)?
• If the length or height of the piece (whichever is greater) is larger than the height of the doors (measurement 1),
  make sure there is enough doorway depth clearance (measurement 6) to bring the piece by its longest
  measurement into your room.

MATTRESSES AND FOUNDATIONS
• Particularly in queen size, if your stairwell resembles the center image above (measurements 3 and 4) or if you have a
  low stairwell overhang (measurement 5), you will likely need split foundations.
• If there are tight turns within the path to the bedroom (measurement 6), you will likely need split foundations.

If you have any questions or concerns, please call us at 1-866-8JORDANS (1-866-856-7326). Follow the prompts for Customer
Service. To add additional contact information, make a payment, or schedule your delivery, go to jordans.com/MyOrders.aspx
